ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                      )
                                                 )
Rodney Hunt-Fontaine, Inc.                       )    ASBCA No. 59943
                                                 )
Under Contract No. W91237-14-C-0006              )

APPEARANCE FOR THE APPELLANT:                         Erin L. Toomey, Esq.
                                                       Foley & Lardner LLP
                                                       Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Willie J. Williams, Esq.
                                                      Bradley J. Stark, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Huntington

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 May 2016




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59943, Appeal of Rodney Hunt-Fontaine,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals